Citation Nr: 0520276	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  01-09 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle fracture.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

The case has been before the Board previously, when it was 
remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's left ankle disorder is manifested by marked 
limitation of motion.

2.  The veteran's only service-connected disability is the 
left ankle disorder, rated as 20 percent disabling.

3.  He maintains that he has not worked full-time since 
either 1978 as a factory worker.

4.  The veteran's service-connected disability does not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation.

5.  The evidentiary record does not reflect that there are 
any unusual or exceptional circumstances present in the 
veteran's case as to warrant its referral for extra-schedular 
consideration.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for a left ankle disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2004).

2.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in May 2001; the statement of the case dated 
in October 2001; the supplemental statement of the case dated 
in March 2005; and the letter dated in October 2004.  These 
documents include a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letter 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues decided herein. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  In this 
case, the available medical evidence is sufficient for an 
adequate determination, and VA opinions regarding the 
severity of the veteran's left ankle disorder have been 
obtained.  The veteran has not identified any further 
outstanding medical evidence which has not already been 
requested.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished with respect to the claims decided herein.  To 
the extent that there may be an error in timing, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the case was harmless error.  The Board 
has substantially complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issue on appeal has 
been re-adjudicated and supplemental statements of the case 
were provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

Factual Background.  The record reflects that the veteran 
last worked as a factory worker in June 1978.  During that 
month, he was hospitalized after being found wandering around 
naked in the street.  Hospital records note a history of 
psychiatric treatment, as well as alcoholic psychosis.  A 
diagnosis of an acute schizophrenic episode was given.  

An October 1978 statement from a private physician indicates 
that the veteran was unable to work from June 9, 1978, to the 
"present" due to schizophrenia, paranoid type.  

At the time of an August 2000 VA joints examination, the 
veteran reported a history of a left ankle fracture during 
the Korean War.  The veteran complained of swelling, 
stiffness and pain in the left ankle.  Pain increased with 
weight bearing and on range of motion testing.  The veteran 
characterized his ankle pain with weight bearing as 
"severe."  There was no pain in the ankle upon sitting 
down.  The veteran had not had episodes of dislocation or 
subluxation.  On range of motion testing, the veteran had 
dorsiflexion to zero degrees, plantar flexion to 20 degrees, 
inversion to five degrees, and eversion to five degrees.  
There was no edema, effusion, or instability.  An anterior 
and posterior drawer test was negative, and there was 
guarding of all movements of the ankle.  The veteran had a 
marked limp, and ambulated with the leg in external rotation.  
He used a one-point cane, and placed most of his weight on 
the right lower extremity and on the cane.  No ankylosis was 
present, and x-rays were negative.  Clinical diagnosis was of 
a history of left ankle fracture.

At the time of a March 2001 VA mental disorders examination, 
a history of unclassified psychosis and of schizophrenic 
disorder, undifferentiated type, was noted.

The veteran was afforded another VA joints examination in 
March 2004, when a history of high blood pressure, a 
neuropsychiatric condition, Alzheimer's disease, 
hypercholesterolemia, and a back disorder were noted.  At 
that time, the veteran described a constant "moderate to 
severe" left ankle pain around the joint, particularly on 
the lateral aspect, and upon walking.  He referred to cramps 
and numbness of the left foot.  He described an "electric 
sensation" and numbness of the left ankle up to the left 
leg, thigh and hip, as well as weakness of the left leg.  
During the last year, the veteran described having acute 
flare-ups of left ankle pain which impaired him on a daily 
basis.  He had had no episodes of dislocation or recurrent 
subluxation of the left ankle over the past year.

On range of motion testing, the veteran had left ankle 
dorsiflexion to 15 degrees, and plantar flexion to 35 
degrees.  The examiner commented that he was unable to state 
whether the veteran was additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  There was no visual redness or palpable heat.  The 
examiner also commented:

After the interview and physical 
examination, when [the veteran] was 
walking out of the . . . clinics, I 
went outside and watched [him] getting 
out of the building and he was walking 
normally, with the cane hanging on his 
forearm.

I.	Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle fracture.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5272, a 10 percent evaluation is 
warranted for ankylosis of the subastragalar or tarsal joint 
in good weight-bearing position; and, a 20 percent evaluation 
is warranted in a poor weight-bearing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5272.

Under Diagnostic Code 5273, a 10 percent rating is warranted 
for malunion of the os calcis or astragalus manifested by 
moderate deformity; and a 20 percent rating is warranted for 
malunion of the os calcis or astragalus manifested by marked 
deformity.  Under Diagnostic Code 5274, a 20 percent rating 
is warranted for astragalectomy of the ankle.

Initially, the Board notes that the veteran's left ankle 
disorder is currently rated as 20 percent disabling, which is 
the highest rating assignable under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5271, limited motion of the 
ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

Under the rating criteria for the ankle, the only diagnostic 
code which contemplates a rating in excess of 20 percent is 
ankylosis of the ankle under Diagnostic Code 5270, and upon 
review of the veteran's medical records, a diagnosis of 
ankylosis has not been rendered.  In fact, VA examiners have 
specifically commented that the veteran does not have 
ankylosis of the left ankle.  A rating in excess of 20 
percent is thus not available under Diagnostic Codes 5272, 
5273, and 5274.

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right ankle disorder under Diagnostic Codes 5003 
and 5271, which is allowed so long as the evaluation of right 
ankle disorder under both codes does not amount to prohibited 
pyramiding under 38 C.F.R. § 4.14.  However, this is not 
possible as the veteran has not been diagnosed with arthritis 
of the left ankle.  Moreover, a separate disability would not 
be in order as under Diagnostic Code 5003, as arthritis is 
rated based on limitation of motion, which in this case has 
already been taken into consideration under Diagnostic Code 
5271, and, again, the maximum schedular rating has been 
assigned.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  In any event, the Board has 
considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact 
of functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
These factors have been taken into consideration in awarding 
a disability evaluation of 20 percent under Diagnostic Code 
5271.  Any additional loss of motion loss due to pain, excess 
fatigability, decreased functional ability, etc. would not 
warrant a rating in excess of 20 percent, the maximum rating 
provided for limitation of motion of the ankle.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected left ankle disorder has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right ankle disorder 
is appropriately compensated by the currently assigned 
schedular rating and 38 C.F.R. § 3.321 is inapplicable.

II.	Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).

Turning now to the issue of a total disability rating, the 
veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected left ankle disability and that a total disability 
rating for compensation purposes based on individual 
unemployability is warranted.  After a review of the record, 
the Board finds that the veteran's contentions are not 
supported by the evidence, and his claim is denied.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Veterans 
who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

A review of the claims folder reflects that the veteran last 
worked in 1978, a time that coincided with a hospitalization 
for an acute schizophrenic episode.  Indeed, an October 1978 
statement from a private physician indicates that the veteran 
was unable to work from June 9, 1978, to the "present" due 
to schizophrenia, paranoid type.  

In denying the veteran's claim, the Board notes that he does 
not have a single disability rated at 60 percent.  As noted 
above, his only service-connected disability is his left 
ankle disability, currently evaluated as 20 percent 
disabling.  Therefore, he fails to meet the schedular 
criteria for a total rating under 38 C.F.R. § 4.16(a).  Where 
a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a total rating 
under 4.16(b) and may only refer the claim to the Director of 
Compensation and Pension Service for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Board has considered 38 C.F.R. § 3.321(b) and § 4.16(b), 
which provides that, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity due exclusively to the service-
connected disability or disabilities may be assigned.  The 
governing norm of these exceptional cases is a finding that 
the case presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Here, the Board finds the evidence in its 
entirety does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of regular schedular standards.  Therefore, the Board finds 
that he is not entitled to a total evaluation under the 
applicable provisions of 38 C.F.R. Parts 3 and 4.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle fracture is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


